Exhibit 10.47

SIXTH AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BETWEEN FOSTER WHEELER INC.

AND

UMBERTO DELLA SALA

This SIXTH AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Employer”), and UMBERTO DELLA
SALA (the “Executive”), dated as of March 1, 2008 (the “Employment Agreement”),
is made and entered into effective as of January 1, 2013 (the “Amendment
Effective Date”).

WHEREAS, Foster Wheeler Ltd. entered into the Employment Agreement with the
Executive on March 1, 2008, Foster Wheeler Ltd. and the Executive entered into a
First Amendment to the Employment Agreement effective as of October 1, 2008, the
Employer, with the Executive’s agreement, assumed the Employment Agreement from
Foster Wheeler Ltd. in February 2009, the Employer and the Executive entered
into a Second Amendment to the Employment Agreement, effective February 18,
2010, a Third Amendment to the Employment Agreement, effective November 29,
2010, a Fourth Amendment to the Employment Agreement, dated as of July 20, 2011,
and a Fifth Amendment, dated as of November 8, 2012 (the Employment Agreement,
as so assumed and amended, the “Agreement”);

WHEREAS, the Employer desires to eliminate the gross-up it provides for taxable
income on certain perquisites under the Agreement; and

WHEREAS, pursuant to Section 9.6 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of the Employer and the Executive.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Agreement is
amended as follows:

1. Agreement Section 3.7 is hereby revised to read in its entirety as follows:

“3.7 Perquisites. During the Term, the Executive shall be provided by the
Employer with the following perquisites:

3.7.1 an annual physical examination;

3.7.2 home office equipment and associated services for business use in
Executive’s homes not to exceed US$5,000 per year;

3.7.3 annual reimbursement for the reasonable fees associated with financial
planning and income tax advice and document preparation not to exceed US$5,000
per year; and

3.7.4 reimbursement for a one-time cost of estate planning services, at a time
selected by the Executive during the Term, not to exceed US$10,000 in the
aggregate.”

As of the Amendment Effective Date, Executive shall not be eligible to receive a
gross-up for taxable income on the perquisites provided under this Section 3.7.
For the avoidance of doubt, the elimination of the gross-up for taxable income
in this Section 3.7 shall not affect the Executive’s gross-up on taxable income
to the extent the Executive is eligible for a gross-up under another section of
the Agreement.



--------------------------------------------------------------------------------

2. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument, and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement effective as of the date first written above.

 

FOSTER WHEELER INC. By:  

/s/ J. Kent Masters

Name:   J. Kent Masters Title:   President & CEO By:  

/s/ Umberto della Sala

  UMBERTO DELLA SALA

 

2